UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7416



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIAM COLUMBUS SMITH, a/k/a Smitty,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-92-46-N, CA-97-225-2)


Submitted:   January 30, 1998              Decided:   April 7, 1998


Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Columbus Smith, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Smith, Nos. CR-92-46-N; CA-97-225-2 (E.D.
Va. Sept. 19, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2